

115 SJ 12 IS: Disapproving the rule submitted by the Department of Defense, the General Services Administration, and the National Aeronautics and Space Administration relating to the Federal Acquisition Regulation.
U.S. Senate
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 12IN THE SENATE OF THE UNITED STATESJanuary 30, 2017Mr. Johnson (for himself, Mr. Alexander, Mr. Lankford, Mr. McCain, Mr. McConnell, Mr. Enzi, Mr. Hatch, Mr. Isakson, Mr. Roberts, Mr. Inhofe, and Mr. Cornyn) introduced the following joint resolution; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJOINT RESOLUTIONDisapproving the rule submitted by the Department of Defense, the General Services Administration,
			 and the National Aeronautics and Space Administration relating to the
			 Federal Acquisition Regulation.
	
 That Congress disapproves the rule submitted by the Department of Defense, the General Services Administration, and the National Aeronautics and Space Administration relating to the Federal Acquisition Regulation (published at 81 Fed. Reg. 58562 (August 25, 2016)), and such rule shall have no force or effect.